 CALVIN D. JOHNSON NURSING HOMECalvin D. Johnson Nursing Home and Mary Deen,Theresa Mueller, and Shirley Johnson. Cases14-CA-15005-1, 14-CA-15005-2, and 14-CA-150054March 23, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn December 17, 1981, Administrative LawJudge Richard H. Beddow, Jr., issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions2of the Administrative Law Judge, tomodify his remedy,3and to adopt his recommendedOrder, as modified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Calvin D. Johnson Nursing Home, Belleville, Illi-nois, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Insert the following as new paragraph 2(b)and reletter the subsequent paragraphs accordingly:"(b) Expunge from Mary Deen's, TheresaMueller's, and Shirley Johnson's personnel records,or other files, any reference to their discharges onMay 22, 1981."'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.'In adopting the Administrative Law Judge's Decision, we note thatwe have consistently held that employee complaints about their supervi-sors' treatment of them constitute protected concerted activity. A.4alon-Carver Community Center, 255 NLRB 1064 (1981);, Dreis & Krump Monu-facturing Inc. 221 NLRB 309 (1975), enfd. 544 F.2d 320 (7th Cir. 1976).' The Administrative Law Judge inadvertently failed to cite IsisPlumbing d Heating Cox, 138 NLRB 716 (1962), as his rationale for inter-est.' We find it will effectuate the purposes of the Act to require Respond-ent to expunge from the discriminatees' personnel records, or other files.any reference to their unlawful discharges. We shall modify the Adminis-trative Law Judge's recommended Order and notice accordingly.261 NLRB No. 442. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten our employees withloss of employment, or discharge employees,or otherwise discriminate against them, be-cause of their complaints regarding conditionsof employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act.WE WILL offer immediate and full reinstate-ment to Mary Deen, Theresa Mueller, andShirley Johnson to their former jobs or, ifthose jobs no longer exist, to substantiallyequivalent positions without prejudice to theirseniority or any other rights or privileges pre-viously enjoyed, and WE WILL make themwhole, with interest, for any losses they mayhave suffered as a result of the discriminationagainst them.WE WILL expunge from the personnelrecords, or other files, of the above employeesany reference to their discharges on May 22,1981.CALVIN D. JOHNSON NURSING HOMEDECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW, JR., Administrative Law Judge:This matter was heard in St. Louis, Missouri, on August27 and 28, 1981. The proceeding is based upon chargesfiled May 27 and 28 by individuals Mary Deen, TheresaMueller, and Shirley Johnson. The General Counsel'scomplaint alleges that Respondent Calvin D. JohnsonNursing Home, Belleville, Illinois, violated Section8(a)(1) of the National Labor Relations Act, as amended,by informing employees that other employees had beendischarged for making complaints about a supervisor toRespondent's administrator and by discharging theCharging Parties because they engaged in protected con-certed activities.289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBriefs were filed by the General Counsel and Re-spondent. Upon a review of the entire record in this caseand from my observation of the witnesses and their de-meanor, I make the following findings:I. JURISDICTIONRespondent is a health care institution providing medi-cal and nursing care services. During the representativeyear ending April 30, 1981, it derived gross revenue inexcess of $100,000 and purchased and received goodsand materials valued in excess of $10,000 from pointsoutside Illinois. It admits that at all times material hereinit is and has been an employer engaged in operations af-fecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICEA. BackgroundRespondent operates a nursing home providing long-term health and nursing care to residents of its Belleville,Illinois, facility. Elder Care, Inc., an Illinois corporation,manages and operates Respondent through its presidentand chief executive officer, Steven Wolf, an experiencedhealth care administrator. He maintains regular contactwith Administrator Annette Bierschenk who has beendelegated responsibility for day-to-day operation. Re-spondent's employees are not represented by any labororganization.Registered Nurse Hilton Beauchamp is employed byRespondent as a night supervisor and charge nurse in theskilled care section, halls 300 and 400. In addition to hisnursing duties he was in charge of building security andhe engaged in training and "counseling" of nurses aideswith respect to their work habits.Mary Deen, Theresa Mueller, and Shirley Johnson(the Charging Parties) were employed by Respondent asnurses aides on Respondent's night shift. The ChargingParties, as well as former employee Lana Stevens, regu-larly reported for duty on the 11 p.m. to 7 a.m. shift atRespondent's facility at 10:30 p.m. and punched a time-card upon arrival. Stevens and Mueller were assigned tohall 300, Deen and Johnson to hall 400. Each hall heldbetween 40 and 45 patients. Supervisor Beauchamp hasoverall responsibility for the care of patient residents andfor supervision of the nurses aides on the night shift.Each day the aides received a verbal briefing from Beau-champ, prepared linen carts, and began their first roundsat about 11:30 p.m., which rounds would last more thanan hour. Two aides worked together and during the firstround would check patients for incontinence, change bedlinen when necessary, empty urinals, and turn patients asneeded. The aides would also take patient temperature,pulse, respiration and blood pressure, and escort patientswho were unable to walk to the restroom when neces-sary. Beauchamp also expected aides to check floors forpaper and to pick it up; check windows, air-conditioningor heating; and check bed rails and lights in patientrooms and bathrooms. For the most part, however, pa-tients generally were asleep during this period of time.After the first round, the aides generally took a half-hourlunchbreak, two at a time. Second round duties similar tothose of the first round started about 2:30 a.m. The thirdround started at 5 a.m., during which time the aideswould get patients up and bathe and groom them. Whilethe aides were making their first rounds, Beauchampwould spend 20 minutes checking doors throughout thefacility to assure they were secure. He made hall roundshimself, giving particular attention to the more criticalpatients, such as patients requiring oxygen, and he hadoccasion to come into frequent contact with the aidesthroughout the shift.Employees Stevens and Mueller were hired during thelatter part of March 1981, Deen was hired on December15, 1980, and Johnson November 23, 1980. All four re-ceived 5-day orientation course and Deen and Johnsonhad served an established 3-month probationary period.At the end of orientation all employees signed for a per-sonal policy guide on a sheet that also contained refer-ences to other forms and requirements for new employ-ees. The guide contains a section on grievances; howev-er, no instruction time during orientation was spent onsuch matters. The guide also has a three-page listing ofviolations which includes the items "leaving the jobwithout permission" and "leaving early ...." Theaction to be taken for a second offense "possible dis-charge (immediate suspension)."Sometime during April 1981, Beauchamp told Muellerthat he, Beauchamp, had a bad reputation around thenursing home at one time "because two aides felt theywere being treated unfairly compared to another aidethere and so they went to the administration and theycomplained to the administration about Beauchamp's be-havior to them ... those two aides that went to the ad-ministration to complain about him had been fired notsoon after ...." As a result of this statement by Beau-champ, Mueller testified that she was afraid that shewould be discharged if she brought any complaints con-cerning Beauchamp to Respondent's management.Prior to April 1981 relations between Beauchamp andthe nurses aides had been harmonious. Beauchamp mar-ried in April but did not return to work when he wasexpected to. After his return, Beauchamp acted in amoody and disruptive manner. He constantly holleredand picked on the nurses aides and they all felt that itwas becoming unbearable to work for him. Johnson hadattended Beauchamp's wedding reception and apparentlyhad gossiped about her observations of Beauchamp'sconduct as well as reasons why he had not returned towork when expected. She felt some responsibility forprecipitating Beauchamp's attitude and indicated to theother aides that she would resign; however, Deen per-suaded her not to do so.On May 11, 1981, seven employees, including Stevensand the three Charging Parties, discussed plans for ameeting to formulate a plan to meet with managementregarding working conditions. The meeting, set for May12, was delayed when Deen was called home because ofa serious home fire. Because of concern over Beau-champ's treatment, as well as concerns related to herhouse burning down, Deen made a request to a Barbara(who made out schedules) to be transferred from thenight shift. The request was approved and she was290 CALVIN D. JOHNSON NURSING HOMEscheduled to change shifts on May 24 or 31, 1981. Shir-ley Johnson also requested a schedule change but it hadnot been granted as of May 20.B. Events of Wednesday, May 20, 1981Stevens and the Charging Parties reported for work at10:30 p.m, on Tuesday, May 19, 1981. During the earlypart of their shift Beauchamp followed directly behindDeen and Johnson on their rounds. This was not hisusual practice. Halfway down the hall he criticized themregarding patient restraints. Johnson explained she wastrying to do her best so he would not be hollering at herand she started to cry. Johnson recalled that Beauchampleft the room without saying anything; however, Beau-champ stated that he told Johnson to "just keep yourmind on your work."Shortly after their lunch breaks, Stevens and Muellerstarted back towards the nurses station. They had a briefconversation with Deen and Johnson, and agreed thatthey all would meet with Hagler, Respondent's directorof nursing, following the shift. Deen and Johnson startedto return to hall 400 when Beauchamp called for Ste-vens. Stevens went to Beauchamp in response to the call,with Mueller following along. Beauchamp then ques-tioned Stevens regarding the emptying of urinals in pa-tient rooms on hall 300. Stevens replied she had emptiedthem. Beauchamp informed Stevens that "he had justbeen down on the hall and they were full." Stevens andMueller went down hall 300 again checking urinals, andfound one urinal about an inch full, emptied it, and re-turned to the nurses station. Stevens testified that Beau-champ then said that "he had been in this business for 30years and ...by God, when he tells her to do some-thing, do it ... don't ask questions, do it." In an increas-ingly louder voice, Beauchamp made remarks that theaides were "not doing things right ... weren't changingthe beds right ...weren't emptying the urinals .. ."Stevens responded by asking Beauchamp "why couldn'the treat us like human beings. We were human." Beau-champ asked Stevens, "Who do you think you are?God?" Stevens retorted, "Who in the hell do you thinkyou are, God?" Beauchamp, at this point, was holleringand hysterical. He then stated, "Well, I'm the supervi-sor. .... If you don't like the way I'm running this hallyou can leave." By this time Johnson and Deen had re-turned to the area of the nurses station. Stevens stated, "Iwill not leave until told that I have, to leave," and Beau-champ said, "I will tell you. You can leave now, but beback here in the morning."Beauchamp's testimony regarding the incident withnurses aide Stevens on May 20, 1980, was substantiallythe same as that given by Stevens; however, he charac-terized his attention to her as "counseling" and he de-scribed her attitude toward him "becoming sarcastic andinsubordinate." He testified that, after telling Stevens toleave, he gathered his books to go to his lunch break. Atthis point, Beauchamp's recollections begin to differsomewhat from those of the other witnesses.Beauchamp testified that as he was on his way to thedining room he was intercepted by aides Eiskant andBarendright and that an exchange took place. Eiskant,who is Mueller's mother, walked over to Beauchamp andquietly told him that he was ill and needed to see some-one professionally. Beauchamp replied that he did notwant to talk to anybody. Beauchamp believed that Eis-kant and Barendright had been "signaled" over to thenurses station by the aides on his halls. After the re-marks, he told them to do what they liked and he pro-ceeded to the dining room and began to work on hisbooks. He stated that he did not know the Charging Par-ties had left work until he was so informed by the otherregistered nurse on duty that night. His next recollectionwas that he checked the corridors to determine if theaides were gone and he then checked his patients. Hemade no attempt to call anyone for assistance or toreport the loss of his staff. Beauchamp further testifiedthat he was aware that Deen, Mueller, and Johnson werearound the corner from the nurses station at the time hespoke to Stevens but he could not remember if he sawthe Charging Parties at that time. He denied that he hadany conversation with them. Stevens and the ChargingParties, however, testified that a conversation did takeplace when Stevens got ready to leave. Mueller testifiedthat she said, "Beau, we agree with Lana. The way yourbehavior has been the last few weeks it's been almost un-bearable to work and we'd kind of like to talk about it."At this point employees Eiskant and Barendright, thenurses aides on halls 100 and 200, arrived at the scene.Eiskant testified that she was drawn there by Beau-champ's "screaming and yelling." Beauchamp respondedto Mueller, stating, "Hey, if anybody doesn't like theworking conditions you can all get out," and he pointedtowards the elevator. Deen, Mueller, and Johnson hesi-tated for a moment, "kind of scared, not knowing whatto do," then got their coats and proceeded toward theelevator. Here, I credit the latter testimony to the effectthat Deen, Mueller, and Johnson engaged in a conversa-tion with Supervisor Beauchamp after he had told aideStevens to leave and that during that conversation hetold them that they could all get out.' After arriving atthe elevator, the Charging Parties hesitated momentarilyand observed that Beauchamp gathered some record-keeping books and walked into the staff dining room.Stevens and the Charging Parties left and went to anearby restaurant. They had breakfast and returned toRespondent's facility at 7 a.m. Upon their return they en-countered Eiskant and some other employees who in-formed them that they were aware of the incident at thenurses station and had spoken to the director of nursingabout the incident and about Beauchamp's behavior overthe past several weeks.'I find it unlikely that Deen, Mueller, and Johnson would have silentlywalked out in support of Stevens. Also, I find it unlikely that witness Eis-kant would have engaged in her conversation with Beauchamp (which headmittedly engaged in), unless she had not first heard the exchange be-tween Beauchamp and the Charging Parties, and then had come to theaid of her daughter and the other nurses aides. I also credit the GeneralCounsel's witnesses as to their impressions of Beauchamp's behavior andhis apparently disturbed state of mind, and I conclude that such factstend to discredit the reliability of Beauchamp's memory regarding anyconversation with the Charging Parties. Accordingly, I cannot creditBeauchamp's testimony that he did not talk with Deen, Mueller, andJohnson, after he told Stevens to leave, especially since he otherwise ad-mitted that he was aware that they were nearby.291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe four aides then had a 30- to 45-minute meetingwith Director of Nursing Hagler. Stevens, Deen, andMueller (Johnson was present but did not participate inthe discussions) told of the incident at the nurses station.At the end of the meeting, Hagler assured Stevens andthe Charging Parties that she would make arrangementsfor them to meet with Administrator Bierschenk andnurse Beauchamp. She also said that the Charging Par-ties and Stevens would not be discharged as a result ofthe incident at the nurses station but that they should notreport back to work until the meeting was held.C. The Discharge and Subsequent EventsOn Friday, May 22, Stevens and the Charging Partiesreturned for an appointment with Administrator Biers-chenk. Hagler appeared and asked Stevens to come intothe administrator's office, alone. Hagler advised Stevensthat it was not Beauchamp's intention to discharge herand she requested that Stevens work with Beauchampuntil her previously requested schedule change was ef-fected. Stevens then left the office and waited outsidewhile Deen, Mueller, and Johnson met with Hagler andBierschenk.Hagler asked the Charging Parties if they wished tomake any additional statements concerning the incidentof May 20. No further statements were made. However,some additional complaints concerning Beauchamp'sprior conduct were made latter during the discussion.Hagler then told them they would have to be terminatedbecause they "left the floor." Mueller stated they had notjust walked off the floor, but were told to leave. Haglerstated she bet they would not have left if they had par-ents or relatives in the hospital and Deen replied that shewould if parents or relatives in the hospital and Deen re-plied that she would if told to leave and that Beauchampwas her boss and he had ordered them out of the build-ing. In response, Hagler stated that she heard from an-other registered nurse that Beauchamp did not tell theCharging Parties to leave. Mueller replied that it was alie because the only other registered nurse was on theother side of the building away from the conversation.Shortly thereafter, the meeting ended and the ChargingParties left the administrator's office. Bierschenk deniedthat the Charging Parties there said that they were "told,asked, or given permission to leave." She agreed, howev-er, that she previously had met with Hagler on Wednes-day and was informed of the incident, that Hagler indi-cated she planned to terminate the Charging Parties, thatHagler sought Bierschenk's opinion, and that Bierschenkconcurred with Hagler's decision. Otherwise, Bierschenkdid not testify regarding any aspects of the Friday meet-ing that would contradict the testimony of the ChargingParties and their supporting witnesses. I do not creditAdministrator Bierschenk's denial that the Charging Par-ties told Respondent that Beauchamp had instructedthem to leave, especially in light of her subsequent con-versation with aide Stevens.Stevens was waiting outside the office, and upon learn-ing that the Charging Parties were discharged, she wentback into the office and stated to Hagler and Bierschenk,"I understand that Shirley Johnson, Theresa Mueller andMary Deen were fired because Beau said that he did nottell them to leave." Bierschenk then told Stevens that"there was a difference in the way Beauchamp told [theCharging Parties] to leave." Stevens stated she did notsee any difference and told them she was quitting. Eis-kant resigned the following week in order to avoidhaving to work under Beauchamp's supervision. Withinthe next few weeks, Hagler and several other nurses andaides that had been employed on the night shift also re-signed.D. Respondent's JustificationAdministrator Bierschenk testified that health carefacilities are subject to state requirements relating tostaffing levels and are subject to fines or decertificationfor noncompliance. She also testfied that no adverse inci-dents related to patient care were reported to her regard-ing the time period when the Charging Parties wereabsent from their shift during the early morning hours ofMay 21, 1981. She was aware of no problems regardingthe Charging Parties, although personnel problems ofemployees have been brought to her attention in thepast. After the time she initially was informed of the inci-dent by Director of Nursing Hagler, Bierschenk person-ally made no further investigation of the matter.Respondent's president expressed the opinion thatbased upon his overall experience in the health care fieldthe accepted consequence of an employee's deserting herjob would be termination. He asserts that that is thepolicy followed by Respondent. He further asserts thatemployees are primarily bound to use Respondent'sgrievance procedure rather than "deserting" their jobs.He considers Respondent's listed violation "leaving thejob without permission" not to include the Charging Par-ties' actions, but to be an abandonment of the employee'sjob, an action that Respondent did not list specifically asa violation.III. DISCUSSIONUpon a review of the briefs and the entire record, Iam satisfied that the evidence presented by the GeneralCounsel has established by a preponderance of the evi-dence that Respondent has engaged in unfair labor prac-tices in violation of Section 8(aX1) of the Act.First, it is noted that employee complaints regardingconditions of employment are protected concerted activi-ties and that Charging Party Mueller had the right topursue any such complaint, if she so desired. Mueller'sundisputed testimony shows that Beauchamp, Respond-ent's night supervisor, made a statement to the effect thatother employees had been discharged for making com-plaints to management about his treatment of employees.This statement constituted an implied threat of dischargeif Mueller or other employees should engage in similarprotected activity in the future and, accordingly, I con-clude that Respondent has violated Section 8(a)(1) as al-leged.The principal allegations made by the General Counselrelate to the events of May 20, 1981, when the ChargingParties left their shift after a confrontation between sev-eral employees and Supervisor Beauchamp regardingconditions of their employment. The complaints made by292 CALVIN D. JOHNSON NURSING HOMEthese employees affect all of the employees working asnurses aides and I find that their joint effort to deal withNight Supervisor Beauchamp's behavior clearly consti-tutes a protected concerted activity. Accordingly, theissues raised are whether the Charging Parties left theirplace of employment on their own volition and whetherthey lost the protection of the Act by engaging in seriousmisconduct.As noted above, I credit the General Counsel's wit-nesses as to their recollection of the events of May 20through 22, 1981. Night Supervisor Beauchamp admit-tedly told aide Stevens to leave. This occurred against abackground of several weeks of tension between supervi-sor and employees and under conditions where Beau-champ was acting in an agitated manner. Beauchampthen said: "Hey, if anybody doesn't like the workingconditions, you can all get out." As characterized by thestatement of Administrator Bierschenk, there is a differ-ence in the way Beauchamp told the Charging Parties toleave, however, I find that, under the cirumstances, theCharging Parties understood that they were ordered bytheir supervisor to get out and that they had no reason-able alternative but to leave their shift.It is recognized that health care facilities have a legiti-mate business reason to be concerned with the necessarystaffing and care of their patients and that employeeswho otherwise engage in protected conduct would losesuch protection if they abandon or desert their jobs.Here, however, the Charging Parties were ordered toleave by a supervisor and they cannot be held chargeablefor desertion.Respondent has chosen to characterize the ChargingParties' conduct as unwarranted "desertion" and to applydischarge as the penalty, even though its own personnelguide book otherwise has a provision "leaving withoutpermission" with a written warning listed as the penaltyfor a first offense.I find Respondent's charge of desertion to be a pretex-tual mischaracterization of the Charging Parties' activi-ties which, in view of Supervisor Beauchamp's prior8(aXl) threat and Administrator Bierscienk's disinterestin any personal investigation into the incident, justifiesthe inference that Respondent's actions were motivatedby animus directed at the Charging Parties' concertedconduct in pursuing their complaints against their super-visor. I conclude that at the time Respondent orderedthe Charging Parties' discharge it knew of their com-plaints against their supervisor and knew that SupervisorBeauchamp had told them they could all "get out." Ifind that discharge under such circumstances acts to di-rectly and unambiguously penalize or deter the exerciseof protected conduct. Moreover, I believe that, even ifcircumstances had not fully justified the Charging Par-ties' leaving their shift, they would not have been dis-charged if their protected concerted conduct had not oc-curred. Accordingly, I conclude that the General Coun-sel has met his overall burden of proof, see AmericanGeri-Care, Inc., 258 NLRB 1116 (1981), and I find thatRespondent's discharge of Deen, Mueller, and Johnsonon May 22, 1981, violated Section 8(a)(l) of the Act asalleged.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. By informing employees that other employees hadbeen discharged for making complaints about a supervi-sor to Respondent's administrator, Respondent interferedwith, restrained, and coerced employees in the exerciseof their Section 7 rights and engaged in an unfair laborpractice in violation of Section 8(a)(1) of the Act.3. By discharging Mary Deen, Theresa Mueller, andShirley Johnson on May 22, 1981, Respondent engagedin an unfair labor practice in violation of Section 8(a)(1).THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it is recommended that Respond-ent be ordered to cease and desist therefrom and to takethe affirmative action described below which is designedto effectuate the policies of the Act.With respect to the necessary affirmative action, it isrecommended that Respondent be ordered to offer MaryDeen, Theresa Mueller, and Shirley Johnson immediateand full reinstatement to their former positions or, if suchpositions no longer exist, to substantially equivalent posi-tions without prejudice to their seniority or any otherrights or privileges they previously enjoyed. It is alsorecommended that Respondent be ordered to make MaryDeen, Theresa Mueller, and Shirley Johnson whole forthe losses which they suffered as a result of their termi-nation in accordance with the method set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestas prescribed by the Board in Florida Steel Corporation,231 NLRB 651 (1977).Based upon the record, the above-noted findings offact, discussion, and conclusions of law, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER2The Respondent, Calvin D. Johnson Nursing Home,Belleville, Illinois, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Making implied threats that employees may be dis-charged for complaining about conditions of employ-ment.(b) Discharging any employees or otherwise discrimi-nating against them in retaliation for engaging in protect-ed concerted activities.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise ofrights guranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:'In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto bedeemed waived for all purposes.293 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Offer Mary Deen, Theresa Mueller, and ShirleyJohnson immediate and full reinstatement and make themwhole for the losses they incurred as a result of the dis-crimination against them in the manner specified in thesection above entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Belleville, Illinois, facility copies of theattached notice marked "Appendix."3Copies of saids In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bynotice, on forms provided by the Regional Director forRegion 14, after being duly signed by an authorized rep-resentative of Respondent, shall be posted by Respond-ent immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."294